ICJ_152_SanJuanRiver_NIC_CRI_2015-12-16_JUD_01_ME_06_FR.txt.                         OPINION INDIVIDUELLE DE M. LE JUGE BHANDARI

[Traduction]

                                           INTRODUCTION

       1. En la présente espèce, la Cour a été saisie de deux affaires distinctes, mais connexes, qui
divisent le Costa Rica et le Nicaragua concernant le fleuve San Juan, dont le tracé marque la
frontière entre les deux Etats.


      2. La première, relative à Certaines activités, porte notamment sur les opérations de dragage
que le Nicaragua a menées dans le cours inférieur du San Juan, lequel relève de sa souveraineté
jusqu’à sa rive droite, afin d’en améliorer la navigabilité.


       3. La seconde, relative à la Construction d’une route, concerne la réalisation par le
Costa Rica, sur son territoire, d’une route de près de 160 kilomètres de long, qui suit la rive droite
du fleuve sur environ 108 kilomètres (arrêt, par. 64).


       4. Ainsi que la Cour l’a exposé dans son analyse (arrêt, par. 63-64 ; 104-105 et 160-161),
étant donné que le programme de dragage du San Juan inférieur mené par le Nicaragua et le projet
de construction routière entrepris par le Costa Rica le long de sa rive droite constituent l’un et
l’autre des travaux publics mis en œuvre à proximité d’une frontière internationale, il existe, dans
les deux cas, un risque de dommages transfrontières. Ainsi, tant dans l’affaire relative à Certaines
activités que dans celle relative à la Construction d’une route, le demandeur reprochait au
défendeur d’avoir omis, au mépris des obligations lui incombant au titre du droit international
public, de procéder à une évaluation de l’impact sur l’environnement.


       5. Bien que souscrivant à la conclusion de la majorité selon laquelle, en l’affaire relative à la
Construction d’une route, le Costa Rica aurait dû procéder à pareille évaluation (arrêt, par. 104-105
et 160-162), je suis d’avis que le présent arrêt offre une excellente occasion de réfléchir à l’état
actuel du droit en la matière et à la manière dont il y aurait lieu de compléter le régime applicable
en vue de fournir des indications plus claires aux Etats qui envisagent d’entreprendre des projets de
travaux publics de grande ampleur et susceptibles d’avoir des effets transfrontières.


       6. Ainsi que je l’exposerai plus longuement ci-après, non seulement l’obligation de mener
une évaluation de l’impact environnemental est aujourd’hui reconnue en droit international général,
mais elle a également été codifiée par différents traités internationaux et autres textes juridiques. Il
est toutefois à déplorer que, même si la nécessité d’effectuer pareille évaluation en cas de risque de
dommage transfrontière est de plus en plus largement admise, le droit international public reste très
laconique pour ce qui est de déterminer dans quelles circonstances l’évaluation de l’impact sur
l’environnement est requise et quels doivent en être, dans chaque cas, les éléments requis.


       7. Telles sont les raisons pour lesquelles j’entends proposer ici quelques pistes pour étoffer
les règles du droit international public en la matière. Je me suis inspiré à cet égard des réflexions
formulées par le juge Weeramantry dans l’exposé de son opinion dissidente joint à l’ordonnance
rendue par la Cour relativement à la Demande d’examen en l’affaire des Essais nucléaires :

             «Placée au sommet des juridictions internationales, la Cour est nécessairement
      investie d’une confiance et d’une responsabilité propres à l’égard des principes du

                                                            -2-

         droit de l’environnement, notamment de ceux intéressant ce que l’on qualifie en droit
         de l’environnement d’«indivis mondial». Lorsqu’une affaire est portée devant elle qui
         soulève de graves questions écologiques d’importance mondiale, et qu’il est établi
         prima facie que des dommages pourraient être causés à l’environnement, la Cour est
         fondée à prendre en considération le principe de l’évaluation de l’impact sur
         l’environnement pour arrêter son approche préliminaire.»1


       8. Gardant à l’esprit ce constat éclairé, j’examinerai tout d’abord comment l’évaluation de
l’impact sur l’environnement, en tant que mécanisme juridique, s’inscrit plus largement dans
l’histoire et le régime contemporain du droit international de l’environnement. Ce contexte ainsi
posé, j’analyserai ensuite les tendances actuelles du droit international public en matière
d’évaluation de l’impact environnemental transfrontière, avant de proposer un certain nombre
d’exigences minimales qui pourraient, à mon humble avis, servir de critères pour déterminer quelle
doit être, au regard du droit international public, la substance de l’évaluation.


                       BREF RAPPEL HISTORIQUE DU DROIT RELATIF À L’ÉVALUATION
                                 DE L’IMPACT SUR L’ENVIRONNEMENT

      9. Au cours des quelque cinquante années écoulées depuis la conférence des Nations Unies
sur l’environnement humain tenue à Stockholm en 1972 (la «conférence de Stockholm»)2,
d’importantes avancées ont été réalisées en droit international de l’environnement, qui tiennent
notamment au développement de la recherche scientifique et des moyens technologiques qui
permettent désormais à l’homme de mieux apprécier les dommages qu’il cause à son propre habitat
naturel. En témoigne très clairement l’importance particulière accordée, depuis une vingtaine
d’années, au changement climatique3.


       10. L’émergence et la reconnaissance croissante de la nécessité d’évaluer l’impact sur
l’environnement s’expliquent en partie par l’essor concomitant d’autres concepts de droit
international de l’environnement tels que le développement durable, l’action préventive, l’idée
d’indivis mondial, le principe de précaution et les notions de pollueur payeur et de dommage
transfrontière.


                                      Le principe du développement durable

       11. Depuis plusieurs décennies, le principe du développement durable est un élément moteur
du droit international de l’environnement. La conférence de Stockholm s’est ainsi conclue par
l’établissement d’un rapport reconnaissant entre autres que la gestion de l’environnement a pour
objet de faciliter une planification détaillée qui tienne compte des effets secondaires des activités de
l’homme sur l’environnement4. Au chapitre premier de ce rapport figurait une déclaration (la
«déclaration de Stockholm») posant 26 principes.




         1
         Demande d’examen de la situation au titre du paragraphe 63 de l’arrêt rendu par la Cour le 20 décembre 1974
dans l’affaire des Essais nucléaires (Nouvelle-Zélande c. France) (Nouvelle-Zélande c. France), ordonnance du
22 septembre 1995, C.I.J. Recueil 1995, p. 345.
         2
         Conférence des Nations Unies sur l’environnement humain (1972), convoquée par l’Assemblée générale de
l’ONU, résolution 2398 (XXIII).
         3
             Voir, de manière générale, Projet Gabčíkovo-Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, p. 7.
         4
             Rapport de la conférence des Nations Unies sur l’environnement, Nations Unies, doc. A/CONF.48/14/Rev.1,
p. 31.

                                                             -3-

     12. Le premier de ces principes traduit implicitement l’idée du développement durable, en
énonçant ce qui suit :

                «L’homme a un droit fondamental à la liberté, à l’égalité et à des conditions de
         vie satisfaisantes, dans un environnement dont la qualité lui permette de vivre dans la
         dignité et le bien-être. Il a le devoir solennel de protéger et d’améliorer
         l’environnement pour les générations présentes et futures».

       Le terme «développement durable» a été utilisé pour la première fois dans un rapport de la
Commission mondiale sur l’environnement et le développement datant de 19875, communément
appelé le «rapport Brundlandt»6, et la notion qu’il exprime occupe depuis une place prépondérante
dans nombre de traités, de textes juridiques et de différends internationaux ayant trait au droit
international de l’environnement.


       13. Cette notion incarne, selon certains, le juste équilibre entre deux considérations :
premièrement, la priorité qu’il convient de donner aux besoins élémentaires que sont la nourriture,
les vêtements et le toit et, deuxièmement, l’existence de limites quant à la capacité de
l’environnement de répondre, à l’avenir, à ces besoins7. Ainsi que le terme le laisse entendre, il
s’agit de veiller à ce que l’impact environnemental oriente le développement industriel et les
progrès scientifiques réalisés à l’échelle mondiale. De fait, dans l’arrêt qu’elle a rendu en l’affaire
relative au Projet Gabčíkovo-Nagymaros, la Cour s’est intéressée à ce dilemme dans les termes
suivants :

                «Au cours des âges, l’homme n’a cessé d’intervenir dans la nature pour des
         raisons économiques et autres. Dans le passé, il l’a souvent fait sans tenir compte des
         effets sur l’environnement. Grâce aux nouvelles perspectives qu’offre la science et à
         une conscience croissante des risques que la poursuite de ces interventions à un
         rythme inconsidéré et soutenu représenterait pour l’humanité — qu’il s’agisse des
         générations actuelles ou futures —, de nouvelles normes et exigences ont été mises au
         point, qui ont été énoncées dans un grand nombre d’instruments au cours des deux
         dernières décennies. Ces normes nouvelles doivent être prises en considération et ces
         exigences nouvelles convenablement appréciées non seulement lorsque des Etats
         envisagent de nouvelles activités, mais aussi lorsqu’ils poursuivent des activités qu’ils
         ont engagées dans le passé. Le concept de développement durable traduit bien cette
         nécessité de concilier développement économique et protection de l’environnement.»8

L’on considère que le principe du développement durable doit guider toutes les négociations et
discussions au sein de la communauté internationale en matière d’environnement9.


                                          Le principe de l’action préventive

     14. L’action préventive figure, avec le développement durable, parmi les principes
fondamentaux du droit international moderne de l’environnement10. Si certains de ces principes,




         5
             Philippe Sands, Principles of International Environmental Law, 2e éd., 2003, p. 252.
         6
             «Notre avenir à tous», rapport de la Commission mondiale sur l’environnement et le développement, 1987,
p. 43.
         7
             Ibid.
         8
             Projet Gabčíkovo-Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, p. 78, par. 140.
         9
             Xue Hanqin, Transboundary Damage in International Law, p. 326.

                                                            -4-

dont le développement durable, visent à concilier les impératifs souvent contradictoires du
développement industriel et de la protection de l’environnement, celui de l’action préventive porte
exclusivement, quant à lui, sur la réduction des dommages susceptibles d’être causés à
l’environnement11. Comme l’indique l’adjectif, l’action préventive a vocation à être mise en œuvre
avant la survenance de tout dommage environnemental. Dans l’arrêt qu’elle a rendu en l’affaire
relative au Projet Gabčíkovo-Nagymaros, la Cour a reconnu l’importance de cette notion en
indiquant qu’elle

       «ne perd[ait] pas de vue que, dans le domaine de la protection de l’environnement, la
       vigilance et la prévention s’imposent en raison du caractère souvent irréversible des
       dommages causés à l’environnement et des limites inhérentes au mécanisme même de
       réparation de ce type de dommages»12.


                                                   L’indivis mondial

      15. Les principes du développement durable et de l’action préventive reposent sur l’idée
maîtresse voulant que les ressources de la planète fassent partie d’un patrimoine commun et que la
responsabilité qui s’impose à chaque Etat à leur égard ne connaisse pas de frontière. Ces valeurs de
bon voisinage et de coopération13 sont fondées sur l’adage latin sic utere tuo ut alienum
non laedas14. En effet, le principe fondamental de droit international qui consacre la souveraineté
de toute nation sur son territoire a pour corollaire logique que, en portant préjudice au territoire
d’une autre, elle assume certaines obligations et/ou engage sa responsabilité.


      16. Cet impératif de coopération trouve son expression dans le principe 24 de la déclaration
de Stockholm, qui en souligne l’importance en ces termes :

              «Les questions internationales se rapportant à la protection et à l’amélioration
       de l’environnement devraient être abordées dans un esprit de coopération par tous les
       pays, grands ou petits, sur un pied d’égalité.

             Une coopération par voie d’accords multilatéraux ou bilatéraux ou par d’autres
       moyens appropriés est indispensable pour limiter efficacement, prévenir, réduire et
       éliminer les atteintes à l’environnement résultant d’activités exercées dans tous les
       domaines, et ce dans le respect de la souveraineté et des intérêts de tous les Etats.»15




        10
           Article 3 du projet d’articles de la Commission du droit international sur la prévention des dommages
transfrontières résultant d’activités dangereuses et commentaires y relatifs (2001), cinquante-sixième session,
Nations Unies, doc. A/56/10.
       11
            Philippe Sands, Principles of International Environmental Law, 2e éd., 2003, p. 281.
       12
            Projet Gabčíkovo-Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, p. 78.
       13
           Philippe Sands, Principles of International Environmental Law, 2e éd., 2003, p. 249 ; article 4 du projet
d’articles de la Commission du droit international sur la prévention des dommages transfrontières résultant d’activités
dangereuses et commentaires y relatifs (2001), cinquante-sixième session, Nations Unies, doc.A/56/10.
       14
          «Use de ton propre bien de manière à ne pas porter préjudice au bien d’autrui», Oxford Dictionary of Law,
 e
7 éd., 2009, version en ligne (2014) [traduction du Greffe].
       15
         Conférence des Nations Unies sur l’environnement humain (1972), convoquée par l’Assemblée générale de
l’ONU, résolution 2398 (XXIII)

                                                            -5-

                                              Le principe de précaution

       17. Le principe de précaution vise à orienter l’élaboration et l’application du droit
international de l’environnement en cas d’incertitude scientifique16. Malgré son importance, sa
place en droit international demeure mouvante, bien que les valeurs essentielles qui le sous-tendent
aient été consacrées par le principe 15 de la déclaration de Rio :

             «Pour protéger l’environnement, des mesures de précaution doivent être
       largement appliquées par les Etats selon leurs capacités. En cas de risque de
       dommages graves ou irréversibles, l’absence de certitude scientifique absolue ne doit
       pas servir de prétexte pour remettre à plus tard l’adoption de mesures effectives visant
       à prévenir la dégradation de l’environnement.»17


       18. Au sein de la communauté internationale, une certaine confusion entoure le principe de
précaution en raison des différences marquant les diverses formules utilisées pour l’exprimer dans
les conventions internationales, certaines en faisant un appel à l’amélioration progressive des
capacités scientifiques et des connaissances existantes18. Il a été invoqué par la Nouvelle-Zélande
(ainsi que les cinq Etats intervenants) dans le cadre de la Demande d’examen de la situation au
titre du paragraphe 63 de l’arrêt rendu par la Cour le 20 décembre 1974 dans l’affaire des Essais
nucléaires (Nouvelle-Zélande c. France)19, la Cour choisissant toutefois, dans l’ordonnance qu’elle
a rendue en cette affaire, de ne pas se prononcer sur son applicabilité. Près de vingt ans plus tard,
et quoiqu’elle en ait été priée par la Nouvelle-Zélande en sa qualité d’Etat intervenant, la Cour ne
l’a pas davantage pris en considération dans l’analyse qu’elle a faite en l’affaire relative à la Chasse
à la baleine dans l’Antarctique20, ainsi que l’ont souligné, dans l’exposé de leurs opinions
individuelles respectives, le juge Cançado Trindade21 et le juge ad hoc Charlesworth22.


                                          Le principe du pollueur payeur

      19. Le principe du pollueur payeur23 peut être considéré comme un mode de répartition a
posteriori des pertes causées par un incident entraînant des dommages transfrontières. Il représente
en pareil cas un facteur d’efficacité économique24, en ce qu’il offre un moyen d’apprécier les actes
des Etats pollueurs à l’aune de la norme de conduite associée à la responsabilité objective. Etabli

       16
            Philippe Sands, Principles of International Environmental Law, 2e éd., 2003, p. 267.
        17
           Conférence des Nations Unies sur l’environnement et le développement, déclaration de Rio sur
l’environnement et le développement, Nations Unies, doc. A/Conf.151/26 (1992).
       18
            Convention internationale pour la réglementation de la chasse à la baleine, signée à Washington le
2 décembre 1946, Nations Unies, Recueil des traités, vol. 161 ; convention concernant la protection des travailleurs
contre les radiations ionisantes adoptée à Genève, 44e session CIT, 22 juin 1960 (entrée en vigueur le 17 juin 1962).
       19
          Demande d’examen de la situation au titre du paragraphe 63 de l’arrêt rendu par la Cour le
20 décembre 1974 dans l’affaire des Essais nucléaires (Nouvelle-Zélande c. France) (Nouvelle-Zélande c. France),
ordonnance du 22 septembre 1995, C.I.J. Recueil 1995, p. 288.
        20
           Chasse à la baleine dans l’Antarctique (Australie c. Japon ; Nouvelle-Zélande (intervenant)), arrêt, C.I.J.
Recueil 2014, p. 226.
       21
            Ibid., p. 371-375, par. 60-71, opinion individuelle du juge Cançado Trindade.
       22
            Ibid., p. 455-456, par. 6-10, opinion individuelle du juge ad hoc Charlesworth.
       23
          Projet de principes sur la répartition des pertes en cas de dommage transfrontière découlant d’activités
dangereuses et commentaires y relatifs, cinquante-huitième session, Nations Unies, doc. A/61/10 (2006), p. 145-147 ;
Conférence des Nations Unies sur l’environnement et le développement, déclaration de Rio sur l’environnement et le
développement, Nations Unies, doc. A/Conf.151/26 (1992), principes 13 et 16.
        24
           Alan E. Boyle, «Making the Polluter Pay? Alternatives to State Responsibility in the Allocation of
Transboundary environmental costs», in Francesco Francioni et Tulio Scovazzi (dir. publ.), International Responsibility
for Environmental Harm, p. 363, 369.

                                                           -6-

par l’Organisation de la coopération et du développement économiques (OCDE)25, ce principe n’est
pas reconnu en tant que tel par le droit international général26 et a simplement valeur de ligne
directrice générale en droit international public27.


                                               Le dommage transfrontière

       20. Ainsi que cela ressort des paragraphes qui précèdent, il existe en droit international de
l’environnement un certain nombre de principes qui se recoupent les uns les autres et qui, bien
qu’obéissant à des logiques et objectifs différents, mènent à la même conclusion : les Etats sont
tenus à certaines obligations en matière d’environnement, notamment dans un contexte
transfrontière. Le manquement à ces obligations envers leurs voisins peut entraîner des effets
susceptibles d’être qualifiés de dommages transfrontières.


       21. Il n’existe pas de définition unique du dommage transfrontière en droit international. Le
projet d’articles de la Commission du droit international (CDI) sur la prévention des dommages
transfrontières28 en propose une, mais demeure assez vague sur la notion correspondant à la
formule «risque de causer un dommage transfrontière significatif». Selon la CDI, le dommage doit
être physique et se limite aux personnes, aux biens et à l’environnement29. Le commentaire
afférent fournit toutefois quelques indications sur ce point, en précisant notamment que les notions
de risque et de dommage ne doivent pas être envisagées séparément mais, au contraire,
conjointement :

              «Aux fins des présents articles, l’expression «risque de causer un dommage
       transfrontière significatif» renvoie à l’effet combiné de la probabilité qu’un accident
       se produise et de l’ampleur de l’impact dommageable ainsi causé. Aussi est-ce l’effet
       combiné du «risque» et du «dommage» qui détermine le seuil.»30

La CDI explique également, dans son commentaire, le sens du terme «significatif» :

              «Le terme «significatif» n’est pas sans ambiguïté et il faut se prononcer dans
       chaque cas d’espèce. Il implique davantage des considérations d’ordre factuel qu’une
       décision juridique. Il doit être entendu que «significatif» est plus que «détectable»,
       mais sans nécessairement atteindre le niveau de «grave» ou «substantiel». Le
       dommage doit se solder par un effet préjudiciable réel sur des choses telles que la
       santé de l’homme, l’industrie, les biens, l’environnement ou l’agriculture dans
       d’autres Etats. Ces effets préjudiciables doivent pouvoir être mesurés à l’aide de
       critères factuels et objectifs.»31



        25
           OCDE, principes directeurs relatifs aux aspects économiques des politiques de l’environnement sur le plan
international, 26 mai 1972  C(72) 128.
       26
            Rapport de la conférence des Nations Unies sur l’environnement, Stockholm, 5-16 juin 1972, Nations Unies,
doc. A/Conf.48/14/Rev.1 ; Alan E. Boyle, «Making the Polluter Pay? Alternatives to State Responsibility in the
Allocation of Transboundary environmental costs», in Francesco Francioni et Tulio Scovazzi (dir. publ.), International
Responsibility for Environmental Harm, p. 363, 369 ; Brownlie’s Principles of International Law, James Crawford (dir.
publ.), 7e éd., 2008, OUP, p. 359 ; Philippe Sands, Principles of International Environmental Law, 2e éd., 2003, p. 281.
       27
            Antonio Cassese, International Law, 2e éd., p. 492-493.
     28
         Projet d’articles sur la prévention des dommages transfrontières résultant d’activités dangereuses et
commentaires y relatifs, cinquante-sixième session, Nations Unies, doc. A/56/10 (2001).
       29
            Ibid., art. 2 b).
       30
            Ibid., article 2, commentaire 2.
       31
            Ibid., commentaire 4.

                                                           -7-

       22. S’agissant du dommage transfrontière, la Cour a évoqué succinctement «l’obligation,
pour tout Etat, de ne pas laisser utiliser son territoire aux fins d’actes contraires aux droits d’autres
Etats»32. L’examen des différentes sources où la notion est analysée permet toutefois de dégager
quatre caractéristiques : premièrement, le dommage doit résulter de l’activité humaine ;
deuxièmement, il doit survenir en conséquence d’une telle activité ; troisièmement, il doit avoir des
effets transfrontières dans un Etat voisin ; quatrièmement, il doit être significatif ou important33.


       23. L’on peut ainsi considérer que l’obligation, faite à l’Etat qui projette des travaux publics
présentant un risque de dommage transfrontière, d’évaluer leur impact sur l’environnement est une
manifestation concrète de ces critères communs de plus en plus largement admise au sein de la
communauté des nations. Les buts et principes de l’évaluation de l’impact sur l’environnement
énoncés par le Programme des Nations Unies pour l’environnement (PNUE) en 1987 et approuvés
par l’Assemblée générale la même année (les «principes du PNUE») témoignent de l’importance
croissante accordée à ce mécanisme, laquelle reflète elle-même l’augmentation du risque de
dommages transfrontières entre Etats voisins34. Par ailleurs, lorsque, à la conférence des
Nations Unies tenue à Rio de Janeiro en 1992 et communément désignée «Sommet de la Terre», a
été adoptée la déclaration sur l’environnement et le développement (la «déclaration de Rio»)35,
l’obligation d’entreprendre une évaluation de l’impact sur l’environnement avait déjà été énoncée
dans de nombreux textes juridiques internationaux36.


       24. Si cette obligation jouit aujourd’hui d’une reconnaissance accrue en droit international, il
s’avère toutefois difficile d’en discerner les règles procédurales et substantielles précises. En effet,
le régime actuel en la matière est constitué d’une mosaïque de textes internationaux, parmi lesquels
des résolutions de l’Assemblée générale des Nations Unies37, les principes du PNUE38, la
déclaration de Rio39 et un certain nombre de conventions multilatérales40.


      25. Ainsi, au lieu d’en définir la substance, la déclaration de Rio indique simplement
qu’«[u]ne étude d’impact sur l’environnement, en tant qu’instrument national, doit être entreprise

       32
            Détroit de Corfou (Royaume-Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 22
       33
         O. Schachter, International Law in Theory and Practice, 1991, p. 366-368, cité dans Xue Hanqin,
Transboundary Damage in International Law, p. 4.
        34
           Buts et principes de l’évaluation de l’impact sur l’environnement adoptés par le PNUE à sa quatorzième
session, Nations Unies, doc. UNEP/GC/14/25 (1987), et approuvés par l’Assemblée générale par sa résolution
A/RES/42/184 (1987), p. 1.
        35
           Conférence des Nations Unies sur l’environnement et le développement, déclaration de Rio sur
l’environnement et le développement, Nations Unies, doc. A/Conf.151/26 (1992).
        36
           Convention sur la diversité biologique, signée à Rio de Janeiro le 5 juin 1992, Nations Unies, Recueil des
traités, vol. 1760, p. 79 ; convention des Nations Unies sur le droit de la mer, signée à Montego Bay le
10 décembre 1982, Nations Unies, Recueil des traités, vol. 1833, p. 320.
        37
           Coopération entre les Etats dans le domaine de l’environnement, résolution 2995 (XXVII) de l’Assemblée
générale, Nations Unies, documents officiels de l’Assemblée générale, vingt-septième session, supplément n°30 (1972),
par. 2.
       38
          PNUE, principes en matière de conservation et d’utilisation harmonieuse des ressources naturelles partagées
par deux ou plusieurs Etats, ILM, vol. 17, p. 1094, Nations Unies, doc. UNEP/IG.12/2 (1978), principe 4 ; buts et
principes de l’évaluation de l’impact sur l’environnement adoptés par le PNUE à sa quatorzième session, Nations Unies,
doc. UNEP/GC/14/25 (1987), et approuvés par l’Assemblée générale par sa résolution A/RES/42/184 (1987).
        39
           Conférence des Nations Unies sur l’environnement et le développement, déclaration de Rio sur
l’environnement et le développement, doc. A/Conf.151/5/Rev.1 (1992), principe 17.
         40
            Convention sur la diversité biologique, signée à Rio de Janeiro le 5 juin 1992, Nations Unies, Recueil des
traités, vol. 1760, p. 79 ; convention des Nations Unies sur le droit de la mer, signée à Montego Bay le
10 décembre 1982, Nations Unies, Recueil des traités, vol. 1833, p. 320.

                                                             -8-

dans le cas des activités envisagées qui risquent d’avoir des effets nocifs importants sur
l’environnement et dépendent de la décision d’une autorité nationale compétente.»41


       26. Les principes établis par le PNUE ne sont guère plus explicites et se bornent à définir
l’évaluation de l’impact environnemental comme un «processus visant à déterminer, prévoir,
interpréter et faire connaître les effets que pourrait avoir sur l’environnement une activité projetée
ou programmée»42.


       27. L’on peut également citer la convention sur la diversité biologique43, conclue elle aussi à
la suite du Sommet de la Terre tenu à Rio de Janeiro44 et dont sont signataires les deux Parties à la
présente affaire. Cette convention énonce l’obligation d’évaluer l’impact sur l’environnement de
tout projet susceptible de «nuire sensiblement à la diversité biologique»45, sans toutefois en préciser
les conséquences pratiques.


      28. Enfin, dans l’arrêt qu’elle a rendu en 2010 dans l’affaire relative à des Usines de pâte à
papier et auquel il a été accordé une grande importance dans le présent arrêt, la Cour s’est référée à

       «une pratique acceptée si largement par les Etats ces dernières années que l’on peut
       désormais considérer qu’il existe, en droit international général, une obligation de
       procéder à une évaluation de l’impact sur l’environnement lorsque l’activité
       industrielle projetée risque d’avoir un impact préjudiciable important dans un cadre
       transfrontière, et en particulier sur une ressource partagée. De plus, on ne pourrait
       considérer qu’une partie s’est acquittée de son obligation de diligence, et du devoir de
       vigilance et de prévention que cette obligation implique, dès lors que, prévoyant de
       réaliser un ouvrage suffisamment important pour affecter le régime du fleuve ou la
       qualité de ses eaux, elle n’aurait pas procédé à une évaluation de l’impact sur
       l’environnement permettant d’apprécier les effets éventuels de son projet.

                 ................................................................

              La Cour estime par ailleurs qu’une évaluation de l’impact sur l’environnement
       doit être réalisée avant la mise en œuvre du projet. En outre, une fois les opérations
       commencées, une surveillance continue des effets dudit projet sur l’environnement
       sera mise en place, qui se poursuivra au besoin pendant toute la durée de vie du
       projet.»46

Dans le même passage de l’arrêt, la Cour a toutefois ajouté qu’elle

       «estime qu’il revient à chaque Etat de déterminer, dans le cadre de sa législation
       nationale ou du processus d’autorisation du projet, la teneur exacte de l’évaluation de


       41
           Conférence des Nations Unies sur l’environnement et le développement, déclaration de Rio sur
l’environnement et le développement, Nations Unies, doc. A/Conf.151/5/Rev.1 (1992), principe 17.
       42
            PNUE, buts et principes de l’évaluation de l’impact sur l’environnement, p. 1.
       43
            Signée à Rio de Janeiro le 5 juin 1992, Nations Unies, Recueil des traités, vol. 1760, p. 79.
       44
           Conférence des Nations Unies sur l’environnement et le développement, déclaration de Rio sur
l’environnement et le développement, Nations Unies, doc. A/Conf.151/26 (1992).
       45
            Convention sur la diversité biologique, signée à Rio de Janeiro le 5 juin 1992, Nations Unies, Recueil des
traités, vol. 1760, p. 79, art. 14, par. 1.
       46
          Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 83,
par. 204-205.

                                                            -9-

        l’impact sur l’environnement requise dans chaque cas en prenant en compte la nature
        et l’ampleur du projet en cause et son impact négatif probable sur l’environnement,
        ainsi que la nécessité d’exercer, lorsqu’il procède à une telle évaluation, toute la
        diligence requise.»47


       29. L’on voit donc que, dans son arrêt en l’affaire relative à des Usines de pâte à papier, la
Cour a érigé en obligation au titre du droit international général, dès lors que certaines conditions
sont réunies, la pratique consistant à effectuer une évaluation de l’impact sur l’environnement, tout
en renvoyant au droit interne pour ce qui est des exigences applicables à la façon de procéder et à la
substance de l’évaluation. L’on serait fondé à soutenir, étant donné le peu d’orientations fournies
par la Cour et les autres sources de droit international, qu’il n’existe aujourd’hui aucune norme
minimale contraignante de droit international public en matière d’évaluation de l’impact sur
l’environnement.


      30. L’incertitude entourant ce que doit faire un Etat, en droit international, pour s’acquitter
de la charge que lui imposent ces différentes sources en matière d’évaluation de l’impact
environnemental tient peut-être à la difficulté de définir précisément la portée des obligations qui
en découlent, difficulté que certains juristes expliquent par la dimension politique de l’évaluation48.
En tout état de cause, la situation actuelle est loin d’être idéale.


      LES EXIGENCES MINIMALES DE L’ÉVALUATION DE L’IMPACT SUR L’ENVIRONNEMENT
                              EN DROIT INTERNATIONAL PUBLIC CONTEMPORAIN

       31. Pour définir l’état actuel du droit sur ce point, il convient de procéder à l’inventaire des
différents textes juridiques internationaux imposant aux Etats de conduire une évaluation de
l’impact sur l’environnement, pour ensuite faire la synthèse des obligations qui en découlent.
Même s’il y a peu d’éléments à tirer du droit international général ou des textes contraignants ou
incitatifs, ainsi que le montrent les paragraphes 147-155 du présent arrêt, il existe trois étapes
essentielles à respecter. La première consiste à mener une évaluation préliminaire pour apprécier la
probabilité de dommages transfrontières. En la présente affaire, on voit que la Cour, ayant pris en
considération l’ampleur du projet routier et la géographie locale, a conclu que le Costa Rica était
tenu de ce faire pour mesurer la probabilité que des dommages soient causés au fleuve San Juan
(arrêt, par. 155). Lorsque l’évaluation préliminaire révèle qu’il existe un risque de dommage
transfrontière important, l’Etat promoteur n’a d’autre choix que de procéder à une évaluation en
bonne et due forme de l’impact sur l’environnement. La production concrète du rapport en
découlant, qui constitue la deuxième étape du processus, s’accompagne d’un certain nombre
d’obligations connexes d’ordre procédural telles que la notification et la consultation dues à l’Etat
voisin affecté (arrêt, par. 168). La troisième et dernière étape est celle de l’évaluation a posteriori
(arrêt, par. 161), conformément au raisonnement suivi par la Cour dans l’arrêt rendu en l’affaire
relative à des Usines de pâte à papier, où elle a dit que, «une fois les opérations commencées, une
surveillance continue des effets dudit projet sur l’environnement sera mise en place, qui se
poursuivra au besoin pendant toute la durée de vie du projet»49.


      32. L’analyse effectuée par la Cour sur ce point me paraît incomplète en ce qu’elle n’indique
pas précisément quelles sont les obligations associées à la deuxième étape du processus. C’est pour

        47
             Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 83-84,
par. 205.
        48
             Neil Craik, The International Law of Environmental Impact Assessment, CUP, 2008, p. 3-6.
        49
             Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 83-84,
par. 205.

                                                            - 10 -

tenter de remédier à cette lacune que je me permets de formuler ici quelques propositions
concernant les exigences minimales auxquelles devrait satisfaire l’Etat qui effectue une évaluation
de l’impact sur l’environnement. A cet égard, la convention sur l’évaluation de l’impact sur
l’environnement dans un contexte transfrontière (la «convention d’Espoo»)50 établie par la
Commission économique pour l’Europe de l’ONU expose de manière remarquable, à mon sens, la
démarche à adopter, même si j’admets volontiers qu’il s’agit avant tout d’un texte de portée
régionale conçu pour réglementer les dommages transfrontières dans le contexte européen. Le
droit international reposant sur le principe fondamental du consentement entre Etats nations et étant
donné que la présente affaire s’est fait jour dans le contexte géopolitique de l’Amérique latine, j’ai
bien conscience que l’on ne peut se contenter d’imposer les obligations découlant de ce traité
régional à des Etats d’autres régions du monde qui n’y sont pas parties. On a d’ailleurs reproché à
la convention d’Espoo d’énoncer des obligations découlant du droit interne des pays les plus
développés, ce qui rend sa ratification problématique51.


       33. Compte tenu non seulement de ces critiques légitimes, mais également du fait qu’elle
comporte une disposition en ouvrant l’adhésion aux Etats non européens52, j’estime que la
convention d’Espoo pourrait servir de norme de référence, la communauté des nations ayant tout
intérêt à s’inspirer des orientations novatrices et progressistes qu’elle propose, en vue d’établir un
régime mondial plus complet en ce qui concerne les éléments essentiels de l’évaluation de l’impact
environnemental transfrontière en droit international public. Si la communauté internationale
devait se mobiliser pour la mise en place d’un accord en la matière, la convention d’Espoo offrirait,
selon moi, un excellent point de départ.


                                      APERÇU DE LA CONVENTION D’ESPOO

      34. J’examinerai à présent certaines des caractéristiques de la convention Espoo qui me
paraissent importantes et qui correspondent à ce que l’on peut considérer comme des «pratiques
optimales» en matière d’évaluation de l’impact environnemental transfrontière.


       35. Le paragraphe 6 de l’article 2 de la convention souligne avec insistance l’importance de
la participation de la ou des populations éventuellement concernées. Telle qu’elle est énoncée par
la convention, cette obligation exige de l’Etat promoteur qu’il veille à la participation non
seulement de sa propre population, mais également de celle de l’Etat voisin susceptible d’être
touché. Cette condition relative à la participation publique met en exergue l’importance accrue
qu’accorde désormais le droit international à l’individu53. Elle fait fond sur des énoncés figurant
déjà dans le principe 10 de la déclaration de Rio54, mais il convient de relever que, dans l’arrêt




       50
            Nations Unies, Recueil des traités, vol. 1989, p. 309.
       51
         John H. Knox, «Assessing the Candidates for a Global Treaty on Transboundary Environmental Impact
Assessment», NYU Environmental Law Journal, vol. 12, 2003, p. 153.
       52
          Rapport de la deuxième réunion [des parties à la convention sur l’évaluation de l’impact sur l’environnement
dans un contexte transfrontière], Nations Unies, doc. ECE/MP.EIA/4, 2001, p. 144, annexe XIV.
       53
          Simon Marsden, «Public Participation in Transboundary Environmental Impact Assessment: Closing the Gap
between international and Public Law», in Brad Jessup et Kim Rubenstein, Environmental Discourses in Public and
International Law, p. 238.
       54
            Principe 10 :

                                                          - 11 -

qu’elle a rendu en l’affaire relative à des Usines de pâte à papier, la Cour s’est refusée à
reconnaître l’existence d’une obligation de consultation des populations concernées55.


       36. L’article 3 de la convention impose une obligation de notification envers l’Etat voisin
susceptible d’être concerné par tout projet risquant d’avoir un «impact transfrontière préjudiciable
important». Il va sans dire que la portée de l’obligation découlant de cette formule prête à
controverse, l’Etat d’origine pouvant toujours faire valoir que l’impact n’est ni préjudiciable ni
important, et échapper ainsi à l’application de l’article 3. Il semble que, dans le présent arrêt, la
Cour ait retenu un critère analogue, soit l’existence d’un «risque d’impact préjudiciable important»
(par. 167). L’article précité énumère par ailleurs toutes les informations que l’Etat doit fournir à
son voisin. Son paragraphe 7 précise que, en cas de désaccord sur le point de savoir si une activité
aura un impact important, la question est tranchée par une commission d’enquête.


      37. Aux termes de l’article 5 de la convention, des consultations doivent être menées avec
l’Etat touché, dans le cadre desquelles ce dernier peut adresser à l’Etat d’origine des
recommandations visant à réduire ou à éliminer l’impact préjudiciable, ce qui permet de favoriser
un règlement amiable des différends et des problèmes susceptibles de surgir.


       38. Selon l’article 6 de la convention, il convient de tenir dûment compte de la conclusion à
laquelle aboutit l’évaluation de l’impact environnemental au moment de prendre la décision
définitive concernant l’activité proposée, cette décision devant être transmise à la partie touchée
avec l’ensemble des motifs et considérations sur lesquels elle repose.


       39. L’article 15 de la convention porte sur le règlement des différends pouvant se faire jour
entre les parties, lesquels sont soumis à l’arbitrage ou tranchés par la Cour. On ne peut que
regretter l’absence de disposition spécifique en matière de réparation ou d’indemnisation.


       40. Il importe d’ajouter que l’appendice I fournit une liste non exhaustive d’activités dont
l’impact sur l’environnement doit être évalué selon les modalités prévues à l’appendice II. Il est
donc utile, en vue de dégager les exigences minimales en la matière, de se référer à l’appendice II
de la convention, qui énumère les éléments de l’évaluation. L’appendice III propose par ailleurs
des lignes directrices pour déterminer si une activité relève de la liste figurant à l’appendice I.


        PROPOSITIONS CONCERNANT LES EXIGENCES MINIMALES APPLICABLES EN DROIT
           INTERNATIONAL À L’ÉVALUATION DE L’IMPACT SUR L’ENVIRONNEMENT

      41. La présente partie expose un certain nombre d’exigences minimales à respecter en
l’absence de législation interne applicable concernant l’évaluation de l’impact sur l’environnement.
Ces exigences traduisent, pour l’essentiel, mon inclination en faveur de la démarche ambitieuse

               «La meilleure façon de traiter les questions d’environnement est d’assurer la participation de tous
       les citoyens concernés, au niveau qui convient. Au niveau national, chaque individu doit avoir dûment
       accès aux informations relatives à l’environnement que détiennent les autorités publiques, y compris aux
       informations relatives aux substances et activités dangereuses dans leurs collectivités, et avoir la
       possibilité de participer aux processus de prise de décision. Les Etats doivent faciliter et encourager la
       sensibilisation et la participation du public en mettant les informations à la disposition de celui-ci. Un
       accès effectif à des actions judiciaires et administratives, notamment des réparations et des recours, doit
       être assuré.»
         55
            Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 86-87,
par. 215-219 : «La Cour estime qu’aucune obligation juridique de consulter les populations concernées ne découle pour
les Parties des instruments invoqués par l’Argentine» (par. 216).

                                                           - 12 -

adoptée dans la convention d’Espoo. Mais plutôt que d’imposer à tous les pays, indépendamment
de leur situation propre, des conditions minimales calquées sur les obligations parfois lourdes
qu’énonce ce traité, j’ai préféré présenter ce qui, après mûre réflexion, constitue à mon sens le plus
petit dénominateur commun à retenir pour l’évaluation de l’impact sur l’environnement. A ces
exigences minimales correspondent des obligations de nature tant procédurale que substantielle.
En matière d’évaluation de l’impact environnemental, les obligations d’ordre procédural se
rapportent selon moi aux modalités de temps et autres de l’évaluation, tandis que les obligations de
fond concernent ce qui doit être fait dans ce cadre.


                                       Obligations de nature procédurale

       42. Les aspects procéduraux de l’obligation d’évaluer l’impact environnemental dépendent
de la question de savoir quand il y a lieu d’y procéder. A l’heure actuelle, l’évaluation est requise
lorsqu’il existe un «risque d’impact préjudiciable important» (arrêt, par. 167). L’Etat projetant une
activité pourrait soutenir que le risque de dommage n’est pas important et qu’il n’existe, par
conséquent, aucune obligation de conduire une évaluation. Or, pour contrer la tentation de
minimiser le risque posé, la meilleure solution est, selon moi, celle retenue dans la convention
d’Espoo, qui énumère certains types d’activités exigeant systématiquement l’évaluation de l’impact
environnemental lorsque le projet en question est à mettre en œuvre à proximité d’une frontière
internationale. Je rappellerai à cet égard que, ainsi que je l’ai fait observer ci-dessus, l’appendice I
de la convention d’Espoo recense un certain nombre d’activités requérant automatiquement une
évaluation56. Le fait qu’un projet ne soit pas mentionné dans la liste ne signifie toutefois pas qu’il
échappe à cette obligation. Il peut ainsi exister d’autres types d’activités qui, bien que non
envisagées à l’appendice I de la convention d’Espoo, sont susceptibles de causer indirectement la
production de polluants ou d’effluents dangereux et doivent, elles aussi, être tenues pour
préjudiciables et déclenchant l’obligation d’en évaluer l’impact environnemental. L’appendice III
de la convention d’Espoo définit, à cet effet, des critères généraux à appliquer pour déterminer
l’incidence des activités sur l’environnement.


      43. Lorsqu’il est établi qu’une activité donnée nécessite la réalisation d’une évaluation de
l’impact sur l’environnement, l’Etat est admis, pour s’exonérer de son obligation à cet égard, à
invoquer certaines circonstances telles que les catastrophes naturelles, les accidents nucléaires, le


         56
            1. Raffineries de pétrole ; 2. Centrales thermiques et nucléaires ; 3. Tout ouvrage nécessitant ou utilisant des
éléments nucléaires (à quelque fin que ce soit, en tant que combustibles, pour le stockage ou en tant que matières
fissiles) ; 4. Elaboration de la fonte et de l’acier ; 5. Tout ouvrage nécessitant ou utilisant de l’amiante à quelque fin que
ce soit ; 6. Installations chimiques intégrées ; 7. Construction d’autoroutes, de routes expresses, de lignes de chemin de
fer, d’aéroports dotés d’une piste principale d’une longueur égale ou supérieure à 2 100 mètres ; 8. Canalisations de
grande section pour le transport d’hydrocarbures ou de produits chimiques ; 9. Ports de commerce ainsi que voies d’eau
intérieures et ports fluviaux permettant le passage de bateaux de plus de 1 350 tonnes ; 10. Installations d’élimination des
déchets toxiques et dangereux par incinération, traitement chimique ou mise en décharge, et installations d’élimination de
déchets non dangereux par incinération ou traitement chimique d’une capacité de plus de 100 tonnes par jour ; 11. Grands
barrages et réservoirs ; 12. Travaux de captage d’eaux souterraines ou de recharge artificielle des eaux souterraines
lorsque le volume annuel d’eau à capter ou à recharger atteint ou dépasse 10 millions de mètres cubes ; 13. Installations
de fabrication de papier, de pâte à papier et de carton produisant 200 tonnes séchées à l’air par jour ou plus ; 14.
Exploitation de mines et de carrières sur une grande échelle, extraction et traitement sur place de minerais métalliques ou
de charbon ; 15. Production d’hydrocarbures en mer et extraction de pétrole et de gaz naturel à des fins commerciales,
lorsque les quantités extraites dépassent quotidiennement 500 tonnes de pétrole et 500 000 mètres cubes de gaz ; 16.
Grandes installations de stockage de produits pétroliers, pétrochimiques et chimiques ; 17. Déboisement de grandes
superficies ; 18. Ouvrages servant au transvasement de ressources hydrauliques entre bassins fluviaux ; 19. Installations
de traitement des eaux résiduaires d’une capacité supérieure à 150 000 équivalents-habitants ; 20. Installations destinées
à l’élevage intensif de volailles ou de porcs et disposant de plus de 85 000 emplacements pour poulets, de 60 000
emplacements pour poules, de 3 000 emplacements pour porcs de production (de plus de 30 kg) ou de 900 emplacements
pour truies ; 21. Construction de lignes aériennes de transport d’énergie électrique d’une tension de 220 kV ou plus et
d’une longueur de plus de 15 km ; 22. Grandes installations destinées à l’exploitation de l’énergie éolienne pour la
production d’énergie (parcs d’éoliennes).

                                                 - 13 -

terrorisme, les troubles intérieurs ou l’état d’urgence. Il lui incombe alors de démontrer les faits
allégués et ce, selon un critère élevé d’établissement de la preuve.


       44. Il y a lieu de rappeler qu’une entreprise privée peut elle aussi être à l’origine d’un projet
à mettre en œuvre à proximité d’une frontière. Il est alors de la responsabilité de l’Etat sur le
territoire duquel l’activité est projetée de procéder à une évaluation de l’impact sur
l’environnement et d’en informer l’Etat risquant d’être touché. De fait, lorsqu’une partie privée
entreprend un projet relevant de l’une des catégories de l’appendice I de la convention d’Espoo ou
d’un secteur industriel producteur de polluants ou d’effluents dangereux, il incombe à l’Etat sur le
territoire duquel le projet est mis en œuvre de veiller à ce qu’une évaluation de l’impact sur
l’environnement soit réalisée et que les résultats en soient dûment communiqués à l’Etat voisin
susceptible d’être concerné, sa responsabilité internationale étant dès lors engagée,
indépendamment de la nature privée du projet.


                                         Obligations de fond

      45. Ainsi qu’il a été souligné ci-dessus, le droit international public n’établit pas précisément
quelle doit être la substance de l’évaluation de l’impact sur l’environnement. Il est toutefois
possible, en se référant aux documents précités, de dégager certaines exigences minimales
auxquelles il doit être satisfait à cet égard.


     46. Le principe 4 du PNUE précise ainsi que l’évaluation de l’impact environnemental doit
comporter à tout le moins les éléments suivants :

     «a) description de l’activité proposée ;

      b) description de l’environnement susceptible d’être touché, avec mention des
         renseignements nécessaires pour déterminer et évaluer les effets de l’activité
         proposée sur l’environnement ;

      c) description des solutions de rechange possibles, s’il en est ;

      d) évaluation des effets probables ou potentiels de l’activité proposée et des
         éventuelles solutions de rechange sur l’environnement, y compris les effets directs,
         indirects, cumulatifs, à court terme et à long terme ;

      e) énumération et description des mesures disponibles en vue d’atténuer les effets
         préjudiciables de l’activité proposée et des éventuelles solutions de rechange sur
         l’environnement, avec évaluation de ces mesures ;

      f) indication des lacunes en matière de connaissances et des incertitudes rencontrées
         dans la collecte de l’information nécessaire ;

      g) indication, s’il y a lieu, de ce que l’environnement de tout autre Etat ou de régions
         ne relevant pas du ressort national risque d’être touché par l’activité proposée ou
         par les éventuelles solutions de rechange ;

      h) bref résumé non technique de l’information fournie au titre des rubriques
         précédentes.» [Traduction du Greffe.]

     Il y a lieu de relever que ces conditions ne sont pas aussi strictes que celles qu’énonce la
convention d’Espoo, laquelle exige certaines informations complémentaires, dont l’objectif du

                                                         - 14 -

projet57, ainsi que les solutions de remplacement envisageables, y compris la renonciation à la mise
en œuvre du projet58. Au titre des obligations de fond, la convention d’Espoo requiert en outre que
l’Etat envisageant une activité fournisse une «indication précise des méthodes de prévision et des
hypothèses de base retenues ainsi que des données environnementales pertinentes utilisées»59.
Enfin, elle exige un aperçu des modalités de l’analyse a posteriori du projet60.


                                                     Conclusion

       47. Ainsi que je l’ai exposé en détail, on ne peut que regretter que le droit international de
l’environnement, en son état actuel, ne définisse pas précisément les étapes processuelles et les
éléments de fond de l’évaluation de l’impact environnemental qui doit être réalisée lorsqu’il existe
un risque de dommage transfrontière. Il incombe, de mon point de vue, à la communauté
internationale de se mobiliser en vue d’élaborer un régime juste, pragmatique et complet en la
matière pour remédier à cette lacune. Les propositions que j’ai faites ici s’inspirent des principes
du développement durable, de l’action préventive et de l’indivis commun, et traduisent les valeurs
fondamentales de consensus, de coopération et de relations amiables entre les nations qui sont
celles du droit international.


       48. Après mûre réflexion, j’estime que les exigences minimales évoquées ci-dessus devraient
être énoncées dans une convention internationale complète et de portée mondiale, étant donné que
l’évaluation de l’impact sur l’environnement correspond à un principe général de droit international
applicable à tous les Etats.

                                                                       (Signé) Dalveer BHANDARI.

                                                         ___________




      57
           Convention d’Espoo, appendice II, point a).
      58
           Ibid., point b).
      59
           Ibid., point f).
      60
           Ibid., point h).

